Citation Nr: 1620777	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-43 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected chronic low back pain, status post laminectomy secondary to a herniated disc at L4-L5, to include a separate, compensable rating for peripheral nerve involvement.

2.  Entitlement to special monthly compensation (SMC) benefits based on the need for regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1961 to May 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2008 and March 2010 by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, these matters were remanded to schedule a hearing before the Board.  In June 2013, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In October 2014 and August 2015, these matters were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The August 2015 remand instructed the AOJ to obtain an addendum opinion from the December 2014 VA examiner addressing whether any current lower extremity neurological disorder is at least as likely as not a result of the Veteran's service-connected chronic low back pain.  The opinion provider was instructed to discuss the rationale of any opinion, whether favorable or unfavorable, based on review of the record.

Pursuant to the Board's remand, the AOJ obtained a December 2015 VA addendum opinion, in which the opinion provider noted the Veteran's prior complaints of numbness, tingling, and cramping in his extremities, as well as a January 2010 electromyogram (EMG) (incorrectly identified as being dated in 2009), which documented bilateral mixed sensorimotor peripheral neuropathy but not radiculopathy.  The opinion provider further noted that vascular evaluation revealed mild peripheral vascular disease and that the record contained an earlier diagnosis of deep vein thrombosis of the lower extremity.  She stated that, while "[a]ll of these conditions contribute to his ongoing lower extremity pain and limitation to activity[,]"there was insufficient evidence suggesting that lower extremity symptoms are related to his service-connected low back pain. She opined, without explanation, that it is less likely that the Veteran's neurologic diagnosis of the lower extremities is a result of his service-connected low back disability.

The Board finds the December 2015 addendum opinion inadequate for rating purposes, as the opinion provider's negative opinion is not accompanied by rationale.  While she noted that peripheral neuropathy contributes to the Veteran's ongoing lower extremity pain, she did not adequately state why such is not caused or aggravated by his service-connected low back disability.  Further, her opinion does not indicate that she fully reviewed the Veteran's claims file.  Specifically, on February 2004 VA muscles examination, the examiner noted that the Veteran's toe numbness may be secondary to peripheral neuropathy and vascular claudication.  In a May 2008 medical statement for consideration of aid and attendance, his treating VA physician noted that the Veteran experienced pain and mild weakness in his legs related to his lumbar back disease.  On December 2009 spine VA examination, the Veteran complained of pain down his bilateral legs, weakness and stiffness in his back, and constant numbness in his feet and lower legs.  On December 2014 VA back examination, he complained of additional pain radiating into his bilateral hips, and generalized weakness, numbness, and tingling in his bilateral legs.  Decreased sensation was noted in the bilateral thigh/knee, lower leg/ankle, and foot/toes.  Based on the foregoing, the Board finds that a remand to secure an adequate opinion is necessary to determine whether the Veteran's peripheral neuropathy (or any other neurological disability) is due to his service-connected back disability.

With respect to the Veteran's SMC claim, the August 2015 remand instructed the December 2014 VA examiner to address whether the Veteran is in need of regular aid and attendance or is housebound due to his service-connected disabilities.  In a December 2015 addendum opinion, the opinion provider noted that the Veteran has multiple other comorbidities and has become dependent on his wife for assistance with medication oversight (including pain medications for his back), meal preparation, house cleaning, and transportation to all appointments or events outside of the home.  She noted that this is due to a combination of his illnesses and opined that it is not possible to determine, without resorting to speculation, whether his service-connected back disability alone would render him in need of aid and attendance.   

The Board finds the December 2015 addendum opinion inadequate for rating purposes as the opinion provider failed to address whether the Veteran's service-connected major depressive disorder (rated 100 percent, effective October 30, 2009) and chronic low back pain (rated 40 percent from November 23, 1999), either separately or together, would entitle him to SMC.  Further, her opinion does not indicate that she fully reviewed the Veteran's claims file.  Specifically, on February 2004 VA muscles examination, the Veteran stated that he could not perform any activities of daily living (ADLs) without assistance from his wife.  A May 2008 aid and attendance statement noted that the Veteran needed help with transportation, meal preparation, certain items of clothing, and medication management; however, daily skilled services were not indicated.  In June 2008 statements, the Veteran and his wife reported that she takes care of all household chores, drives him to appointments and events, and provides medication management.   On December 2009 VA spine examination, the Veteran reported that he cannot perform any ADLs without assistance from his wife.  In a May 2010 aid and attendance form, it was noted that the Veteran needs assistance in bathing and tending to other hygiene needs, medication management, and meal preparation.  His ability to perform self-care was determined to be limited by his coronary artery disease, depression, anxiety, cardiovascular accident, chronic low back pain, and questionable dementia.  On December 2014 VA mental disorders examination, the Veteran had overall limited functioning with his wife present at all times for many instrumental ADLs (IADLs) and ADLs due to his back, poor hand grip from a stroke, and mild cognitive problems.  On December 2014 VA back examination, the examiner noted that the Veteran was able to perform all basic ADLs.  Based on the earlier finding that he needs aid and assistance in bathing and tending to other hygiene needs, the Board finds that a VA aid and attendance examination is necessary to determine whether the Veteran is entitled to SMC based on his service-connected disabilities.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to be examined by a neurologist to determine the existence, nature, and likely etiology of any lower extremity neurological disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) any (and each) lower extremity neurological disability found.  If none is diagnosed, reconcile that conclusion with the January 2010 EMG findings of mixed sensorimotor neuropathy of the lower extremities.   

(b) Please identify the likely etiology of each such disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was either caused or aggravated by the Veteran's service-connected back disability?  If a neurological disability of the lower extremity is found to not have been caused, but to have been aggravated by his service-connected back disability, please identify the degree of impairment that is due to such aggravation.

(c) If a neurological disability of the lower extremity is determined to be not caused or aggravated by his service-connected back disability, please reconcile that conclusion with the May 2008 medical statement from the Veteran's treating VA physician who stated that the pain and weakness in his legs is related to his back disability.  The examiner is also instructed to identify the etiological factor(s) for the neurological disability considered more likely.

A complete rationale for all opinions expressed must be provided.

2.  Thereafter, arrange for a VA aid and attendance examination by an appropriate physician to determine whether the Veteran requires the actual regular aid and attendance of another person.  The contents of the entire claims file must be made available to the physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The physician is advised that the Veteran is currently service-connected for a back disability (rated 40 percent disabling) and for major depressive disorder (rated 100 percent disabling).

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings needed to determine the Veteran's entitlement to SMC based on the need for aid and attendance or housebound status should be reported in detail.

In particular, considering the nature and level of impairment resulting from service-connected disabilities, the physician should render specific findings as to whether the Veteran is able to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to attend to the wants of nature; and whether he suffers from mental incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The examiner must also state whether the Veteran's service-connected disabilities render him permanently housebound, i.e., substantially confined to his dwelling or immediate premises.

In providing the requested information, the examiner must consider and discuss as necessary all pertinent medical and lay evidence, to include the Veteran's and his wife's statements regarding his need for aid and attendance or being housebound and prior aid and attendance statements submitted in support of his claim.

A complete rationale for all opinions expressed must be provided.

3.  Review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




